Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-21-00422-CV

                     QUANTA BUILDING GROUP, LLC and Alex Valladares,
                                     Appellants

                                                   v.

                                  TEXAS FIRST RENTALS, LLC,
                                           Appellee

                      From the 408th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2021CI05052
                               Honorable Tina Torres, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 6, 2022

DISMISSED

           Appellants have filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1). Because the motion does not disclose an agreement of

the parties regarding the assessment of costs, we order costs of the appeal are assessed against

appellants. See id. 42.1(d).

                                                    PER CURIAM